DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/23/2022 has been entered and claims 2-3, 8, 12-13 and 18 are cancelled, thus claims 1, 4-7, 9-11, 14-17 and 19-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1, 4-7, 9-11, 14-17 and 19-20 are  allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the blocking structure comprises a first blocking portion disposed between the display region and the bending region, the first blocking portion contacts the packaging layer and extends along a lengthwise direction of the bending region, a whole cross section of the first blocking portion is a strip shape, and the first blocking portion comprises a blocking groove disposed on the pixel defining layer” as recited in claims 1 and 11. 
 	Claims 4-7, 9-10, 14-17 and 19-20 are also allowed for further limiting and depending upon allowed claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892